—In a support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Orange County (Bivona, J.), dated August 7, 1992, which denied his objections to an order of the same court (Mandell, H.E.), dated June 25, 1992, which, after a hearing, inter alia, denied his application for a downward modification of his support obligation, directed him to pay one-half the cost of health insurance coverage for the children, and directed that his child support obligations be paid pursuant to an income deduction order.
Ordered that the appeal is dismissed, with costs.
Since the appellant failed to provide this Court with a transcript of the hearing before the Hearing Examiner, we are unable to review his claims. Accordingly, this appeal must be dismissed (see, Matter of Baiko v Baiko, 141 AD2d 635). Rosenblatt, J. P., Miller, Krausman and Florio, JJ., concur.